UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JEAN DROTLEFF,                          
                 Plaintiff-Appellant,
                 v.
                                                 No. 02-1452
MICHELIN NORTH AMERICA,
INCORPORATED,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
                 Terry L. Wooten, District Judge.
                       (CA-01-2496-6-25AK)

                  Submitted: September 18, 2002

                      Decided: October 16, 2002

 Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas B. Smith, SMITH LAW FIRM, P.A., Easley, South Carolina,
for Appellant. Andreas N. Satterfield, Jr., Ellison F. McCoy, HAYN-
SWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C., Green-
ville, South Carolina, for Appellee.
2               DROTLEFF v. MICHELIN NORTH AMERICA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jean Drotleff appeals the district court’s order adopting the report
and recommendation of the magistrate judge and granting summary
judgment in favor of her employer, Michelin North America, Inc., on
her retaliation claim under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.
2002). We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   To establish a Title VII retaliation claim, Drotleff must show: (1)
she engaged in a protected activity; (2) an adverse employment action
was taken against her; and (3) there was a causal connection between
the first two elements. Hopkins v. Baltimore Gas & Elec. Co., 77 F.3d
745, 754 (4th Cir. 1996). If Drotleff establishes a prima facie case, the
burden shifts to Michelin to produce evidence of a legitimate, non-
discriminatory reason for the adverse action. Texas Dep’t of Commu-
nity Affairs v. Burdine, 450 U.S. 248, 254 (1981). If Michelin meets
this burden, Drotleff must show the employer’s proffered reason was
a pretext for illegal discrimination. Reeves v. Sanderson Plumbing
Prods., Inc., 530 U.S. 133, 147-48 (2000).

   We have reviewed the parties’ briefs, the joint appendix, the magis-
trate judge’s report and recommendation, and the district court’s
order. The district court properly concluded Drotleff failed to estab-
                DROTLEFF v. MICHELIN NORTH AMERICA                     3
lish a prima facie case of retaliation under Title VII because she failed
to produce evidence that she suffered from an employment action that
adversely effected the terms, conditions, or benefits of her employ-
ment. See Von Gunten v. Maryland, 243 F.3d 858, 865 (4th Cir.
2001). Furthermore, even if we conclude Drotleff established a prima
facie case of retaliation, Drotleff has not shown Michelin’s reasons
for its various employment decisions were a pretext for illegal retalia-
tion. Accordingly, we affirm on the reasoning of the district court. See
Drotleff v. Michelin N. Am., Inc., No. CA-01-2496-6-25AK (D.S.C.
Apr. 1, 2002). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                            AFFIRMED